                     Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 1 of 20

 AO I06 (Rev. 04/10) Application for a Search Warrant



                                       UNITED STATES DISTRICT COURT
                                                                       for the
                                                                District of Kansas




                                                                                                     °' -\"(\ ~ I.a l ~~ · 0 (- ~ GrG-
               In the Matter of the Search of                             )
          (Briefly describe the property to be searched                   )
           or identi.h the person by name and address)                    )           Case No. \
information associated with the facebook user name:                       )
Facebook.com/adrian.oliver (100035862758360)                              )
that is stored at premises controlled by Facebook, Inc.                                FILED UNDER SEAL
                                                                          )

                                              APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  See Attachment A


 located in the              Northern             District of                 California              , there is now concealed (identifj1 the
                    -------~                                    -----------~


person or describe the property to be seized):
 See Attachment B



           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                  ~evidence of a crime;
                  ~contraband, fruits of crime, or other items illegally possessed;
                  rJ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
              Code Section                                                          Offense Description
              21 U.S.C. § 841(a)(1)                     possession with intent to distribute and distribution of a controlled substance.
                18 U.S.C. § 924(c)                            possession of a firearm in furtherance of a drug trafficking crime

           The application is based on these facts:



           ii Continued on the attached sheet.
           i'1f Delayed notice of        days (give exact ending date if m                            days: - - - - - - ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on                          d s et.
                                                                                                               $~>£?

                                                                                                      Iv
                                                                                                           I
                                                                                                                                  rf
                                                                                                     App icant 's signature

                                                                                            Aaron L. Chaffee, ATF Special Agent
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.




City and state: Wichita, Kansas                                                            Kenneth G. Gale, U.S. Magistrate Judge
                                                                                                    Printed name and title
       Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 2 of 20




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
FACEBOOK USER NAMES:

Facebook.com/adrian.oliver
(100035862758360)

THAT IS STORED AT PREMISES
CONTROLLED BY FACEBOOK INC.

                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT

     I, Aaron Chaffee, being first duly sworn, hereby depose and state as follows:


                    INTRODUCTION AND AGENT BACKGROUND


  I. Affiant has been employed as a Special Agent of the ATF since January 2015. Affiant is

     currently assigned to the Wichita Field Office in Wichita, KS. As a Special Agent with

     ATF, affiant attended the Federal Law Enforcement Training Center's Criminal

     Investigator Training Program and ATF Special Agent Basic Training. Prior to being

     employed by ATF, affiant was employed by the Wichita Police Department ("WPD"),

     affiant was employed as a Special Community Action Team officer ("SCAT") and a Gang

     Intelligence Officer, that specialized in violent crime and drug related investigations. As a

     Special Agent with ATF and/or WPD, affiant has received training in arson, explosives,

     firearms, tobacco, violent crime, gang related investigation and drug trafficking

     investigations. As a Special Agent with ATF and/or WPD, affiant has conducted and/or

     participated in investigations involving, explosives, firearms, controlled substances, and

     violent crimes. Affiant has utilized confidential informants to obtain information and
          Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 3 of 20




     evidence, conducted thousands of interviews of suspects and witnesses, written and

     executed both federal and state search warrants, and written and executed state arrest

     warrants. Affiant has conducted and/or pai1icipated in investigations resulting in the

     seizure of contraband, currency, vehicles, and other evidentiary items related to drug and

     violent crime investigations. Throughout those investigations, I have become familiar with

     how computers and social media are used throughout the "criminal world". I have become

     aware that information stored by social media companies on behalf of its subscribers and

     users can assist law enforcement in criminal investigations.

2.   I make this affidavit in support of an application for a search warrant for information

     associated with certain Facebook usemames that are stored at premises owned, maintained,

     controlled, or operated by Facebook Inc. ("Facebook"), a social networking company

     headquartered in Menlo Park, California. The information to be searched is described in

     the following paragraphs and in Attachment A. This affidavit is made in support of an

     application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and

     2703(c)(l)(A) to require Facebook to disclose to the government records and other

     information in its possession, pertaining to the subscriber or customer associated with the

     user ID's. The information to be disclosed by Facebook is described in Attachment A,

     which will be searched by law enforcement for the information described in Attachment

     B.

3.   The facts in this affidavit come from my personal observations, my training and experience,

     and information obtained from other agents and witnesses. This affidavit is intended to

     show merely that there is sufficient probable cause for the requested warrant and does not

     set f011h all of my knowledge about this matter.

                                              2
       Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 4 of 20




                                       PROBABLE CAUSE

4.   From speaking with agents and investigators involved in this investigation, from reviewing

     written reports regarding this investigation, and from my personal involvement in this

     investigation, affiant knows the following:

        a. On or around May 29, 2019, your affiant learned Adrian JOHNSON, a/k/a Adrian

            Oliver, was contacted during a traffic stop by the Wichita Police Department

            (WPD) for not wearing his seat belt and not having a valid driver's license.

            JOHNSON was the sole occupant of the vehicle. During the contact, WPD

            officers could smell marijuana and they conducted a search of the vehicle. During

            a search of the vehicle WPD officers located a loaded Glock firearm. The officers

            and Adrian JOHNSON were both aware he was previously convicted of a felony

            offense and could not lawfully possess a firearm.

        b. After learning of Adrian JOHNSON's arrest, your affiant reviewed Adrian

            JOHNSON's social media pages. On these pages, your affiant observed several

            videos of Adrian JOHSNON possessing a firearm and possessing suspected

            marijuana. In one video, it appears Adrian JOHNSON is packaging the suspected

            marijuana for individuals to purchase. Upon further examination of a separate

            videos, your affiant noticed the firearm in videos was had similar characteristics to

            the firearm seized during the May 29, 2019 anest, i.e., same make, same model,

            same color, both semi-automatic, similar slides, and similar frames. The following

            are clips of the videos:




                                              3
Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 5 of 20




                    l..:..\•jri   ii   ),

                     .\,




               1.                               (Snapchat, 5/25/19)




              11.                               (Snapchat, 5/15/19)



                                            4
Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 6 of 20




 c. On June 7, 2019, your affiant observed the Facebook page of Adrian JOHNSON

    and observed a video of him possessing a larger quantity of marijuana. Your

    affiant knows through my training and experience working drug related

    investigations that this is typically more than simple possession and is likely

    intended for distribution. The following is a screen shot of the video:




                       1.




                                      5
       Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 7 of 20




                              11.




5.   Along with reviewing Adrian JOHNSON's Facebook, an open source research identified

     the following Facebook user name being used by Adrian JOHNSON;

                    Facebook.com/ adrian.oliver (100035862758360)

6.   Your affiant knows Adrian JOHNSON and his associates regularly communicate, sharing

     posts, comments, "likes" and posting photographs with each other utilizing social media,

     such as Facebook. Your affiant has conducted investigations where individuals

     advertised, arranged and conducted business, including but not limited to, selling drugs


                                              6
          Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 8 of 20




     and/or firearms using social media platfonns such as Facebook and Snapchat. Through

     this investigation, it was common for individuals to take photographs and/or videos of

     aforementioned items to use to assist in conducting business.

7.   Your affiant queried Adrian JOHNSON' s criminal history and learned he has the following

     convictions: 2009 -Aggravated Robbery (Felony Theft, 09CR1455); 2013 - Possession Of

     Opiates (Conviction, 13CR79), 2013 - Contempt of Court and Aggravated Child

     Endangerment (Agg Child Endangerment x3 Conviction, 13CR1990). Adrian JOHNSON

     is currently prohibited from possessing firearms and/or alllll1unition.

8.   Based on my training and experience and the facts as set forth in this affidavit, there is

     probable cause to believe that evidence of possession with intent to distribute and

     distribution of a controlled substance in violation 21 U.S.C. § 841(a)(l) will be found in

     "Facebook". The facts in this affidavit come from my personal observations, my training

     and experience, and information obtained from special agents, other law enforcement

     officers, and witnesses. From these things, I have learned that:

     A.       Individuals involved in firearm and drug distribution colllll1only use cellular

             telephones, "smart phones", desktop and notebook computers, and/or other similar

              electronic devices, to produce and/or display their illicit activities;

     B.       On such devices, these individuals are known to access and post to social media

             platforms such as Facebook, YouTube, Twitter, Instagram, etc. to promote their

              illicit lifestyle.

     C.      These postings are an attempt to further their criminal influence by highlighting

             their fearless attitude, willingness to use violence, and overall availability of



                                                 7
           Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 9 of 20




               firearms and drugs, which are made much more efficient and far reaching through

               social media systems.

      D.      Firearm and drug traffickers also utilize Facebook programs and functions

               commonly referred to as Facebook "Messenger" to communicate about their

              various criminal activities.

               TECHNICAL BACKGROUND RELATING TO FACEBOOK

9.    Facebook owns and operates a free-access social networking website of the same name

      that can be accessed at http://www.facebook.com. Facebook allows its users to establish

      accounts with Facebook, and users can then use their accounts to share written news,

      photographs, videos, and other information with other Facebook users, and sometimes with

      the general public.

10.   Facebook asks users to provide basic contact and personal identifying information to

      Facebook, either during the registration process or thereafter.    This information may

      include the user's full name, birth date, gender, contact e-mail addresses, Facebook

      passwords, Facebook security questions and answers (for password retrieval), physical

      address (including city, state, and zip code), telephone numbers, screen names, websites,

      and other personal identifiers. Facebook also assigns a user identification number to each

      account.

11.   Facebook users may join one or more groups or networks to connect and interact with other

      users who are members of the same group or network.           Facebook assigns a group

      identification number to each group. A Facebook user can also connect directly with

      individual Facebook users by sending each user a "Friend Request." If the recipient of a

      "Friend Request" accepts the request, then the two users will become "Friends" for

                                              8
       Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 10 of 20




      purposes of Facebook and can exchange communications or view information about each

      other. Each Facebook user's account includes a list of that user's "Friends" and a "News

      Feed," which highlights information about the user's "Friends," such as profile changes,

      upcoming events, and birthdays.

12.   Facebook users can select different levels of privacy for the communications and

      information associated with their Facebook accounts. By adjusting these privacy settings,

      a Facebook user can make information available only to himself or herself, to particular

      Facebook users, or to anyone with access to the Internet, including people who are not

      Facebook users. A Facebook user can also create "lists" of Facebook friends to facilitate

      the application of these privacy settings. Facebook accounts also include other account

      settings that users can adjust to control, for example, the types of notifications they receive

      from Facebook.

13.   Facebook users can create profiles that include photographs, lists of personal interests, and

      other information. Facebook users can also post "status" updates about their whereabouts

      and actions, as well as links to videos, photographs, articles, and other items available

      elsewhere on the Internet. Facebook users can also post information about upcoming

      "events," such as social occasions, by listing the event's time, location, host, and guest list.

      In addition, Facebook users can "check in" to particular locations or add their geographic

      locations to their Facebook posts, thereby revealing their geographic locations at particular

      dates and times. A paiiicular user's profile page also includes a "Wall," which is a space

      where the user and his or her "Friends" can post messages, attachments, and links that will

      typically be visible to anyone who can view the user's profile.



                                                 9
       Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 11 of 20




14.   Facebook allows users to upload photos and videos, which may include any metadata such

      as location that the user transmitted whens/he uploaded the photo or video. It also provides

      users the ability to "tag" (i.e., label) other Facebook users in a photo or video. When a user

      is tagged in a photo or video, he or she receives a notification of the tag and a link to see

      the photo or video. For Facebook's purposes, the photos and videos associated with a

      user's account will include all photos and videos uploaded by that user that have not been

      deleted, as well as all photos and videos uploaded by any user that have that user tagged in

      them.

15.   Facebook users can exchange private messages on Facebook with other users. These

      messages, which are similar to e-mail messages, are sent to the recipient's "Inbox" on

      Facebook, which also stores copies of messages sent by the recipient, as well as other

      information. Facebook users can also post comments on the Facebook profiles of other

      users or on their own profiles; such comments are typically associated with a specific

      posting or item on the profile. In addition, Facebook has a Chat feature that allows users

      to send and receive instant messages through Facebook. These chat communications are

      stored in the chat history for the account. Facebook also has a Video Calling feature, and

      although Facebook does not record the calls themselves, it does keep records of the date of

      each call.

16.   If a Facebook user does not want to interact with another user on Facebook, the first user

      can "block" the second user from seeing his or her account.

17.   Facebook has a "like" feature that allows users to give positive feedback or connect to

      particular pages.   Facebook users can "like" Facebook posts or updates, as well as



                                               10
       Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 12 of 20




      webpages or content on third-paity (i.e., non-Facebook) websites. Facebook users can also

      become "fans" of particular Facebook pages.

18.   Facebook has a search function that enables its users to search Facebook for keywords,

      usemames, or pages, among other things.

19.   Each Facebook account has an activity log, which is a list of the user's posts and other

      Facebook activities from the inception of the account to the present. The activity log

      includes stories and photos that the user has been tagged in, as well as connections made

      through the account, such as "liking" a Facebook page or adding someone as a friend. The

      activity log is visible to the user but cannot be viewed by people who visit the user's

      Facebook page.

20.   Facebook Notes is a blogging feature available to Facebook users, and it enables users to

      write and post notes or personal web logs ("blogs"), or to import their blogs from other

      services, such as Xanga, LiveJoumal, and Blogger.

21.   The Facebook Gifts feature allows users to send virtual "gifts" to their friends that appear

      as icons on the recipient's profile page. Gifts cost money to purchase, and a personalized

      message can be attached to each gift. Facebook users can also send each other "pokes,"

      which are free and simply result in a notification to the recipient that he or she has been

      "poked" by the sender.

22.   Facebook also has a Marketplace feature, which allows users to post free classified ads.

      Users can post items for sale, housing, jobs, and other items on the Marketplace.

23.   In addition to the applications described above, Facebook also provides its users with

      access to thousands of other applications ("apps") on the Facebook platform. When a



                                              11
       Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 13 of 20




      Facebook user accesses or uses one of these applications, an update about the user's access

      or use of that application may appear on the user's profile page.

24.   Some Facebook pages are affiliated with groups of users, rather than one individual user.

      Membership in the group is monitored and regulated by the administrator or head of the

      group, who can invite new members and reject or accept requests by users to enter.

      Facebook can identify all users who are currently registered to a particular group and can

      identify the administrator and/or creator of the group. Facebook uses the term "Group

      Contact Info" to describe the contact information for the group's creator and/or

      administrator, as well as a PDF of the current status of the group profile page.

25.   Facebook uses the term "Neoprint" to describe an expanded view of a given user profile.

      The "Neoprint" for a given user can include the following information from the user's

      profile: profile contact information; News Feed information; status updates; links to

      videos, photographs, articles, and other items; Notes; Wall postings; friend lists, including

      the friends' Facebook user identification numbers; groups and networks of which the user

      is a member, including the groups' Facebook group identification numbers; future and past

      event postings; rejected "Friend" requests; comments; gifts; pokes; tags; and infmmation

      about the user's access and use ofFacebook applications.

26.   Facebook also retains Internet Protocol ("IP") logs for a given user ID or IP address. These

      logs may contain infonnation about the actions taken by the user ID or IP address on

      Facebook, including information about the type of action, the date and time of the action,

      and the user ID and IP address associated with the action. For example, if a user views a

      Facebook profile, that user's IP log would reflect the fact that the user viewed the profile,

      and would show when and from what IP address the user did so.

                                               12
       Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 14 of 20




27.   Social networking providers like Facebook typically retain additional information about

      their users' accounts, such as infmmation about the length of service (including start date),

      the types of service utilized, and the means and source of any payments associated with the

      service (including any credit card or bank account number). In some cases, Facebook users

      may communicate directly with Facebook about issues relating to their accounts, such as

      technical problems, billing inquiries, or complaints from other users. Social networking

      providers like Facebook typically retain records about such communications, including

      records of contacts between the user and the provider's support services, as well as records

      of any actions taken by the provider or user as a result of the communications.

28.   As explained herein, information stored in connection with a Facebook account may

      provide crucial evidence of the "who, what, why, when, where, and how" of the criminal

      conduct under investigation, thus enabling the United States to establish and prove each

      element or alternatively, to exclude the innocent from further suspicion. In my training

      and experience, a Facebook user's "Neoprint," IP log, stored electronic communications,

      and other data retained by Facebook, can indicate who has used or controlled the Facebook

      account.   This "user attribution" evidence is analogous to the search for "indicia of

      occupancy" while executing a search warrant at a residence. For example, profile contact

      information, private messaging logs, status updates, and tagged photos (and the data

      associated with the foregoing, such as date and time) may be evidence of who used or

      controlled the Facebook account at a relevant time. Further, Facebook account activity can

      show how and when the account was accessed or used. For example, as described herein,

      Facebook logs the Internet Protocol (IP) addresses from which users access their accounts

      along with the time and date. By determining the physical location associated with the

                                               13
       Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 15 of 20




      logged IP addresses, investigators can understand the chronological and geographic

      context of the account access and use relating to the crime under investigation. Such

      information allows investigators to understand the geographic and chronological context

      ofFacebook access, use, and events relating to the crime under investigation. Additionally,

      Facebook builds geo-location into some of its services. Geo-location allows, for example,

      users to "tag" their location in posts and Facebook "friends" to locate each other. This

      geographic and timeline infonnation may tend to either inculpate or exculpate the

      Facebook account owner. Last, Facebook account activity may provide relevant insight

      into the Facebook account owner's state of mind as it relates to the offense under

      investigation. For example, information on the Facebook account may indicate the owner's

      motive and intent to commit a crime (e.g., information indicating a plan to commit a crime),

      or consciousness of guilt (e.g., deleting account information in an effort to conceal

      evidence from law enforcement).

29.   Therefore, the computers ofFacebook are likely to contain all the material described above,

      including stored electronic communications and information concerning subscribers and

      their use of Facebook, such as account access information, transaction infmmation, and

      other account infmmation.

         INFORMATION TO BE SEARCHED AND TIDNGS TO BE SEIZED

30.   I anticipate executing this wanant under the Electronic Communications Privacy Act, in

      particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A), by using the warrant to

      require Facebook to disclose to the government copies of the records and other information

      (including the content of communications) particularly described in Section I of

      Attachment B. Upon receipt of the infmmation described in Section I of Attachment B,

                                              14
        Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 16 of 20




       government-authorized persons will review that information to locate the items described

       in Section II of Attachment B.

                                         CONCLUSION

31.    Based on my training and experience and the facts as set forth in this affidavit, there is

       probable cause to believe that evidence of possession with intent to distribute and

       distribution of a controlled substance in violation 21 U.S.C. § 841(a)(l). Accordingly, a

       search warrant is requested.

32.    This Court has jurisdiction to issue the request warrant because it is "a court of competent

       jurisdiction" as defined by 18 U.S.C 2711, 18 U.S.C. 2703(a), 2703(b)(l)(A) and

       2703(C)(l)(A). Specifically, the Court is a district court of the United States that has

      jurisdiction over the offense being investigated."

33.    Pursuant to 18 U.S.C. 2703(g), the presence of a law enforcement officer not required for

       the service or execution of this waITant.




                                             ATF Special Agent

Subscribed and sworn to before me on the   ~ay of July 2019.




                                                   15
 Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 17 of 20




                               ATTACHMENT A


                            Property to Be Searched


   This warrant applies to information associated with the Facebook username

           a. Facebook.com/adrian.oliver (100035862758360)

that is stored at premises owned, maintained, controlled, or operated by Facebook Inc., a

company headquartered in, Menlo Park, California.
         Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 18 of 20




                                       ATTACHMENT B

                                 Particular Things to be Seized

I.     Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the possession, custody,

or control of Facebook Inc. ("Facebook"), including any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(±), Facebook is required to disclose the

following information to the government for each user ID listed in Attachment A for the time

period beginning on May 1, 2018, through the time period up to and including the date of the

preservation request.

       (a)     All contact and personal identifying information, including full name, user

               identification number, birth date, gender, contact e-mail addresses, Facebook

               passwords, Facebook security questions and answers, physical address (including

               city, state, and zip code), telephone numbers, screen names, websites, and other

               personal identifiers.

       (b)     All activity logs for the account and all other documents showing the user's posts

               and other Facebook activities;

       (c)     All photos and videos uploaded by that user ID and all photos and videos

               uploaded by any user that have that user tagged in them;

       (d)     All profile infmmation; News Feed information; status updates; links to videos,

               photographs, articles, and other items; Notes; Wall postings; friend lists, including

               the friends' Facebook user identification numbers; groups and networks of which

               the user is a member, including the groups' Facebook group identification
 Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 19 of 20




      numbers; future and past event postings; rejected "Friend" requests; comments;

      gifts; pokes; tags; and information about the user's access and use of Facebook

      applications;

(e)   All other records of communications and messages made or received by the user,

      including all private messages, chat history, video calling history, and pending

      "Friend" requests;

(f)   All "check ins" and other location information;

(g)   All IP logs, including all records of the IP addresses that logged into the account;

(h)   All records of the account's usage of the "Like" feature, including all Facebook

      posts and all non-Facebook webpages and content that the user has "liked";

(i)   All information about the Facebook pages that the account is or was a "fan" of;

G)    All past and present lists of friends created by the account;

(k)   All records of Facebook searches performed by the account;

(1)   All information about the user's access and use ofFacebook Marketplace;

(m)   The types of service utilized by the user;

(n)   The length of service (including start date) and the means and source of any

      payments associated with the service (including any credit card or bank account

      number);

(o)   All privacy settings and other account settings, including privacy settings for

      individual Facebook posts and activities, and all records showing which Facebook

      users have been blocked by the account;
         Case 6:19-mj-06129-KGG Document 1 Filed 07/30/19 Page 20 of 20




       (p)      All records pertaining to communications between Facebook and any person

                regarding the user or the user's Facebook account, including contacts with support

                 services and records of actions taken.

II.    Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations possession with intent to distribute and distribution of a controlled

substance in violation 21 U.S.C. § 841(a)(l) for each user ID identified on Attachment A,

information pe1taining to the following matters:

             (a) All records listed in Section I ofthis attachment pertaining to violations of21

                U.S.C. § 841(a)(l);

             (b) Evidence indicating how and when the Facebook account was accessed or used,

                to determine the chronological and geographic context of account access, use, and

                events relating to the crime under investigation and to the Facebook account

                owner;

             (c) Evidence indicating the Facebook account owner's state of mind as it relates to

                the crime under investigation;

             (d) The identity of the person(s) who created or used the user ID, including records

                that help reveal the whereabouts of such person(s).

             (e) The identity of the person(s) who communicated with the user ID about matters

                relating to violations of 21 U.S.C. § 841(a)(l) including records that help reveal

                their whereabouts.
